DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Response to Amendment
Claims 1-20, which filed on 1/5/2022, are currently pending in the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 1/12/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After considering the Information Disclosure Statement submitted on 1/12/2022 and further conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“accessing a full image snapshot corresponding with a third version of a third virtual machine;
	generating a third signature for the third version of the third virtual machine, the generating the third signature includes generating a plurality of hash values corresponding with a plurality of data blocks within the full image snapshot;
	comparing the third signature for the third version of the third virtual machine with a first signature for the first version of the first virtual machine;
	generating a dependent base file comprising data differences between the first version of the first virtual machine and the third version of the third virtual machine;
	storing the dependent base file using the second storage device;
	accessing a second instruction from the computing device;
	detecting that the third version of the third virtual machine should be generated based on the second instruction;
	accessing the base image associated with the first version of the first virtual machine from the first storage device while accessing the dependent base file from the second storage device in response to detecting that the third version of the third virtual machine should be generated;
	generating at least a portion of a fourth file corresponding with the third version of the third virtual machine using the base image associated with the first version of the first virtual machine and the dependent base file; and
	transmitting the at least the portion of the fourth file to the computing device”, as recited in the independent claims 1, 12 and 20. 

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/25/2022